         Case 2:17-cr-00107-MSD-DEM Document 48-1 Filed 05/20/20 Page 1 of 1 PageID# 443




                                                                                            ;. 11 (1 I '• !• n
                                                                                            V
                                                                                            I .\
           O
    o




                                                                                            I 11 K t; \ h II
-




    r^




                                                                                           I■ s \
                                                                                            " I '• : II
